ORDER STAYING MANDATE AND WITHDRAWING OPINION and DIRECTING HEARING IN THE DISTRICT COURT
NIX, Presiding Judge.
WHEREAS, the above named Plaintiff in Error has filed with this Court a verified petition, styled cause No. A-14325, seeking permission to proceed in the District Court of Carter County, Oklahoma with a Writ df Error Coram Nobis;
And, this cause coming on for hearing June 6th, 1967; and from the evidence presented, it coming to the attention of the Court that a Motion for New Trial on these same grounds was filed in the District Court of Carter County and taken under advisement by the District Judge and to date, has never been ruled on.
It is, therefore, the order of this Court that our opinion previously filed on March 22, 1967, 427 P.2d 653, be withdrawn; and the mandate stayed until further order.
It is further ordered that this cause be remanded to the District Court 'of Carter County; and that the Honorable Joe Thompson, District Judge hold a new hearing on said Motion for New Trial; that all witnesses concerned be subpoenaed to testify; that a transcript of the proceedings be prepared at the expense of the Plaintiff in Error, J. C. West; that this hearing be held and a ruling and findings of fact be determined by said District Judge, on or before July 15, 1967, and forwarded to the Clerk of this Court along with the certified transcript for filing.